                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                8:14CR81
                     Plaintiff,

      vs.                                                         ORDER

MARTH MOLINA

                     Defendant.


       This matter is before the Court on the Government’s Motion for Dismissal without

prejudice (Filing No. 35). Under Federal Rule of Criminal Procedure 48(a), leave of

court is granted for the dismissal of the Indictment, without prejudice, against the above-

named Defendant.

       IT IS ORDERED that the government’s Motion for Dismissal without prejudice

(Filing No. 35) is granted.



       Dated this 12th day of March 2020.


                                                BY THE COURT:



                                                s/Laurie Smith Camp
                                                Laurie Smith Camp
                                                Senior United States District Judge
